PER CURIAM:
Jeffrey Ezekiel Becks appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. See United States v. Hood, 556 F.3d 226, 232-33 (4th Cir.2009). Accordingly, we affirm for the reasons stated by the district court. United States v. Becks, No. 3:04-cr-00250-RJC-CH-10, 2008 WL 5236030 (W.D.N.C. Dec. 15, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.